DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-11, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claim interpretation of the term “moving mechanism” under the provisions of 35 USC 112(f) are acknowledged. According to the original specification [00106], the moving mechanism including the screw shaft 764 and the driver 766, [00112] it is recited that the screw shaft 767 and the driver 769, [00135] it is recited that moving mechanism is position adjusters 176E to 176F.
The claim rejections of claim 11 under 35 USC 112(a) and 35USC 112(b) of the term “stroke” are withdrawn based on the remarks, see the last sentence of page 7.
Claims 1 and 8 were amended to recite that the fluid supply includes multiple discharge paths each of which is configured to discharge the fluids to a region different from each other in an arrangement direction of the multiple substrates. This limitation necessitated the introduction of the prior art held to Hirayama et al (JP 2017069529 using the Machine Generated English Translation provided herewith).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al (JP 2017069529 using the Machine Generated English Translation provided herewith).
See Fig. 10 of Hirayama et al as interpreted by the examiner below.

    PNG
    media_image1.png
    475
    492
    media_image1.png
    Greyscale

Regarding claim 1:	 The prior art of Hirayama et al (referred to also as the JP patent) teaches a substrate liquid processing apparatus, comprising: a processing tub 34 in which a processing is performed on multiple substrates; and a fluid supply (air and liquid supplies are taught See the examiner’s interpretation of Fig. 10 of Hirayama et al above, abstract and [0081] – [0083]) disposed under the multiple substrates 8 within the processing tub and configured to discharge a fluid within the processing tub, wherein the fluid supply includes multiple discharge paths 92, each of which is configured to discharge the fluid to a region different from each other in an arrangement direction of the multiple substrates, wherein the fluid supply includes additional discharge paths 49  disposed in parallel to the multiple discharge paths in a direction orthogonal to the arrangement direction of the multiple substrates, and inner diameters of the multiple discharge paths are smaller than those of the additional discharge paths.  

Regarding claim 2:	 The substrate processing apparatus of Claim 1, wherein the fluid supply supplies a gas as the fluid.  See air is recited in the abstract and throughout the JP patent esp. [0078] – [0083].

Regarding claim 8:	 The prior art of Hirayama et al (referred to also as the JP patent) teaches a substrate processing apparatus, comprising: a processing tub 34 in which a processing is performed on multiple substrates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (JP 2017069529 using the Machine Generated English Translation provided herewith) in view of Ueno et al (US 5,236,515).
The prior art of Hirayama et al was discussed above.
The prior art of Hirayama et al fails to teach:
Regarding claim 4: The fluid supply is equipped with a discharge plate with multiple discharge regions partitioned from each other.
Regarding clam 13: The fluid supply is equipped with a discharge plate with multiple discharge regions partitioned from each other.
Ueno et al teaches a cleaning device.  The cleaning device comprises a cleaning tub (processing tub 26 and 28). Fig. 3 illustrates current regulating plates 66 has holes 68. The diameter of the holes and the pitch may be varied between the central and peripheral portions of the regulating plate. See also Figs. 6 and 7 with change plates 72 are provided at portions facing cleaning solution supply ports 70 see col. 5 lines 25-40. The motivation to orient the holes orthogonally to the arrangement to the direction of the substrates so that cross flow can be used to enhance the distribution of the process fluid to the substrates. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Hirayama et al with the fluid supply of Ueno et al where the discharge paths of allow for enhanced control of the flow of processing fluid.

Claims 5-7, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al in view of Hiroe et al (US 2007/0240743).
The prior art of Hirayama et al was discussed above.
The prior art of Hirayama et al fails to teach:
Regarding claims 5 and  14: A moving mechanism moves the discharge paths.

Regarding claims 6 and 15: The fluid supply that includes a discharge opening through which the fluid is discharged toward an inner wall of the processing tub.

Regarding claim 9: A moving mechanism and that the controller changes discharge positions of the multiple discharge paths by controlling the moving mechanism.

Regarding claim 10: The moving mechanism moves the multiple discharge paths along the arrangement direction of the substrates.

Regarding claim 11:	The moving mechanism moves the discharge paths by a stroke smaller than a distance between the multiple substrates.

Regarding claims 7 and 16: The fluid supply is equipped with a mounting plate with multiple mounting holes.
Hiroe et al teaches a substrate processing apparatus with a bottom plate 2 (mounting plate) with discharge ports 22 (discharge openings), suction ports 23. See [0147] – [0149] the bottom plate is rotated in order to change the position of the discharge openings. The motivation to provide a mounting plate and move the discharge paths in order to adjust and thus control the distribution of processing fluid to the wafers as suggested by Hiroe et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Hirayama et al as suggested by Hiroe et al.
Notice the amount of movement of the discharge paths is a matter of optimization that could be determined by one of ordinary skill in the art at the time of the claimed invention. The term stroke is taken to mean a small amount as applicant has not provided guidance in the specification to clarify the meaning. It is noted that though the discharge paths can be moved as suggested by the prior art of Hiroe et al such movement is not too large and to cause turbulent flow patter or uncontrollable flow. Barring a showing of criticality, the amount of movement optimal for the desired process fluid distribution would have been determined within routine experimentation and design choice. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to move the discharge path but only to the amount (such as a “stroke) that would continue to allow flow control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakaoka et al (US 2019/0259639) teaches  a semiconductor processing apparatus with a fluid supply that consists of multiple (A1, A2) and additional (B) discharge paths. See the Figures where the inner diameter of the multiple discharge paths are smaller than the additional discharge paths. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716